Citation Nr: 1212184	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

(The issue of entitlement to service connection for peripheral neuropathy, upper extremities, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to May 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

In a May 1999 rating decision, the RO, in pertinent part, granted service connection for PTSD, and awarded a 10 percent evaluation for this disability, effective from November 1998. 

Following receipt of notification of the decision, the Veteran perfected a timely appeal with respect to the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected PTSD.  In January 2001, the Board remanded the claim to the RO for further evidentiary development.  After completing the requested development, the RO, by an October 2001 rating decision, increased the disability evaluation to 30 percent, effective from November 1998, for service-connected PTSD.  In April 2002, the Board denied the Veteran's claim for an initial disability evaluation in excess of 30 percent for his service-connected PTSD. 

Thereafter, the Veteran filed a timely appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court).  In December 2002, the Court granted a 'Joint Motion for Partial Remand to the Board and to Stay Proceedings.'  Specifically, the Court vacated that portion of the Board's April 2002 decision which denied the issue of entitlement to an initial disability rating greater than 30 percent for service-connected PTSD and remanded the matter to the Board.  In an August 2003 Order, the Court reiterated its decision to vacate, and to remand to the Board, the Veteran's increased rating claim regarding his service-connected PTSD. 

In October 2003, the Board remanded the Veteran's rating claim to the RO for further evidentiary development consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  By a February 2004 rating decision, the RO granted an increased evaluation of 50 percent for the service- connected PTSD, effective from January 2004.  In April 2004, the RO returned the Veteran's case to the Board for further appellate review. 

In July 2004, the Board denied an evaluation in excess of 30 percent for PTSD from November 19, 1998 to May 23, 2001; and granted a 70 percent evaluation for PTSD since May 24, 2001.  The Veteran subsequently appealed such decision to the Court.  In February 2007, the Court entered Judgment, vacating that portion of the Board's July 2004 decision which denied an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001.  The Court also vacated the Board's July 2004 decision, finding that extraschedular consideration was not warranted.  Those matters were remanded to the Board.  (The Court did not disturb the Board's July 2004 award of a 70 percent evaluation for PTSD since May 24, 2001, and therefore such issue is no longer on appeal.) 

In December 2007, the Board denied the increased rating claim for an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001, and remanded the issue of entitlement to extraschedular consideration.  In August 2009, the Board remanded the issue of entitlement to an extraschedular rating for PTSD.  

In a December 2009 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in December 2009 and a statement of the case was issued in May 2011.  In July 2011, the Veteran's attorney submitted correspondence pertaining, in pertinent part, to the issue of entitlement to a TDIU which the Board will accept as a timely substantive appeal.

The Board notes that in August 2011, the Veteran's attorney submitted argument and medical evidence pertaining to the issues of entitlement to an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001, and entitlement to an evaluation in excess of 70 percent evaluation for PTSD from May 24, 2001.  These issues are no longer in appellate status.  As detailed hereinabove, in a July 2004 decision the Board denied an evaluation in excess of 30 percent for PTSD from November 19, 1998 to May 23, 2001; and granted a 70 percent evaluation for PTSD since May 24, 2001.  The Veteran subsequently appealed such decision to the Court.  In February 2007, the Court entered Judgment, vacating that portion of the Board's July 2004 decision which denied an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001.  The Court also vacated the Board's July 2004 decision, finding that extraschedular consideration was not warranted.  Those matters were remanded to the Board.  The Court did not disturb the Board's July 2004 award of a 70 percent evaluation for PTSD since May 24, 2001, and therefore such issue is no longer on appeal.  In a December 2007 decision the Board denied entitlement to an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001; there is no indication that the Veteran appealed this decision to the Court.  As these were final decisions of the Board, the Veteran's only course of action is a claim of clear and unmistakable error (CUE) in the Board decisions.  If the Veteran desires to file an increased (schedular) rating for his service-connected PTSD, then he should do with the RO.  

The appeal is REMANDED to the VA Montgomery RO.  VA will notify the Veteran if further action is required.


REMAND

Correspondence dated in July 2011 from a VA psychologist reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records must be requested and associated with the evidence of record.

The Veteran asserts that he is unemployable due to his service-connected PTSD.  Service connection is in effect for PTSD, rated 70 percent disabling; migraine headaches, rated 30 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy, bilateral lower extremities, separately rated 20 percent disabling; residuals fracture, right wrist, rated noncompensable disabling; shrapnel wound scar, left cheek, rated noncompensably disabling; and, erectile dysfunction, rated noncompensably disabling.  The Board also notes that the Veteran's claim for peripheral neuropathy, upper extremities, is in appellate status and is the subject of a separate Board Remand.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a) (2011).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Thus, the Veteran's disabilities and combined rating meet the schedular criteria for § 4.16(a).  Thus, the issue is whether the Veteran is unemployable due to his service-connected disabilities.  

In March 2011, the Veteran underwent a PTSD review examination.  The examiner performed a mental status examination.  The examiner opined that the individual unemployability is less likely than not caused by or a result of PTSD.  Essentially, the examiner opined that the Veteran's PTSD did not meet the 100 percent schedular criteria for PTSD per 38 C.F.R. § 4.129, Diagnostic Code 9411, which contemplates total occupational and social impairment.  For a TDIU claim, however, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities; not whether his disability meets the schedular criteria for a 100 percent rating for PTSD.  The Board also notes that a VA psychologist, in July 2011 correspondence, opined that the difficulty the Veteran experienced in maintaining employment is and has been primarily due to his chronic symptoms of PTSD.  

The Veteran should be afforded a VA examination to assess whether ALL of the Veteran's service-connected disabilities represent marked interference with employment, or have an effect on his ability to secure or follow a substantially gainful occupation.  

Additionally, treatment records should be obtained from the Mobile, Alabama VA Mental Health Clinic, and updated treatment records should be obtained from the Biloxi, Mississippi VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's SSA records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request the Veteran's treatment records from the Mobile VA Mental Health Clinic, and updated treatment records from the Biloxi VAMC.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be scheduled for an examination for an opinion concerning the impact of the Veteran's service-connected disabilities (PTSD; migraine headaches; diabetes mellitus, type II; peripheral neuropathy, bilateral lower extremities; residuals fracture, right wrist; shrapnel wound scar, left cheek; and, erectile dysfunction) on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

4.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to an extraschedular evaluation for PTSD and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

